Proceeding to review respondent’s determination, dated April 26, 1972 and made after a hearing, which revoked petitioner’s motor vehicle operator’s license as of April 13, 1972 for refusal to submit to a chemical test to determine the alcoholic content of petitioner’s blood on May 27, 1971. Proceeding dismissed on the merits and respondent’s determination confirmed, without costs. On the record presented, it is our opinion that there was substantial evidence to support the hearing Referee’s finding that petitioner was properly arrested, that he was requested to submit to the chemical test of his blood and that he was properly warned of the penalty for refusal to take the test, but refused to take it. Martuscello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.